
	

113 HR 3189 : Water Rights Protection Act
U.S. House of Representatives
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3189
		IN THE SENATE OF THE UNITED STATES
		March 24, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To prohibit the conditioning of any permit, lease, or other use agreement on the transfer of any
			 water right to the United States by the Secretaries of the Interior and
			 Agriculture.
	
	
		1.Short titleThis Act may be cited as the Water Rights Protection Act.
		2.Treatment of water rightsThe Secretary of the Interior and the Secretary of Agriculture—
			(1)shall not condition the issuance, renewal, amendment, or extension of any permit, approval,
			 license, lease, allotment, easement, right-of-way, or other land use or
			 occupancy agreement on the transfer of any water right (including joint
			 and sole ownership) directly to the United States, or any impairment of
			 title, in whole or in part, granted or otherwise recognized under State
			 law, by Federal or State adjudication, decree, or other judgment, or
			 pursuant to any interstate water compact; and
			(2)shall not require any water user (including any federally recognized Indian tribe) to apply for or
			 acquire a water right in the name of the United States under State law as
			 a condition of the issuance, renewal, amendment, or extension of any
			 permit, approval, license, lease, allotment, easement, right-of-way, or
			 other land use or occupancy agreement.
			3.DefinitionFor purposes of this Act, the term water right means any surface, groundwater, or storage use filed, permitted, certificated, confirmed, decreed,
			 adjudicated, or otherwise recognized by a judicial proceeding or by the
			 State in which the user acquires possession of the water or puts it to
			 beneficial use. Such term shall include water rights for federally
			 recognized Indian tribes.
		4.Impact on existing authorityNothing in this Act limits or expands any existing legally recognized authority of the Secretaries
			 to issue, grant, or condition any permit, approval, license, lease,
			 allotment, easement, right-of-way, or other land use or occupancy
			 agreement on Federal lands subject to their respective jurisdictions.
		5.Effect on reclamation contractsNothing in this Act shall in any way interfere with existing or future Bureau of Reclamation
			 contracts entered into pursuant to Federal reclamation law (the Act of
			 June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
			 amendatory of that Act).
		6.Effect on Endangered Species ActNothing in this Act shall affect the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
		7.Effect on Federal reserved water rightsNothing in this Act limits or expands any existing reserved water rights of the Federal Government
			 on lands administered by the Secretary of the Interior or the Secretary of
			 Agriculture.
		8.Effect on Federal Power ActNothing in this Act limits or expands authorities pursuant to sections 4(e), 10(j), or 18 of the
			 Federal Power Act (16 U.S.C. 797(e), 803(j), and 811).
		9.Effect on Indian water rightsNothing in this Act limits or expands any existing reserved water right or treaty right of any
			 federally recognized Indian tribe.
		
	Passed the House of Representatives March 13, 2014.Karen L. Haas,Clerk.
